DETAILED ACTION
The following Office action concerns Patent Application Number 16/800,613.  Claims 1-5 and 9-12 are pending in the application.  Claim 10 has been withdrawn from consideration as being drawn to a non-elected invention.
	The applicant’s amendment filed November 30, 2021 has been entered.
	The previous rejection of claims 1-5, 9 and 11 under 35 USC 103 over Iseda et al in view of Iwai et al is maintained in this action and discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 USC § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.  In 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Iseda et al (US 2015/0252224) in view of Iwai et al (US 2018/0193913).
Iseda et al teaches a conductive composition comprising metal nanoparticles, metal particles, thermosetting resin and curing agent (par. 25-26, 56, 60).  The metal nanoparticles have an average diameter of 1-800 nm (par. 48).  The metal particles have a diameter larger than that of the metal nanoparticles (par. 51).  The diameter of the metal particles is preferably 0.7-10 µm (par. 40).  The thermosetting resin includes bisphenol A epoxy resin (par. 69).  Bisphenol A epoxy contains an oxirane 
The ratio of the conductive metal powder to the resin component (which includes the resin and the curing agent) is preferably 99:1 to 50:50 (par. 77, 100).  The corresponding total amount of resin and curing agent in the composition is about 1-50 % by weight, which overlaps the claimed range of 0.1 to 2 % by mass.  The amount of curing agent is preferably 2-200 parts per 100 parts thermosetting (epoxy) resin (par. 82).  Therefore, the ratio of thermosetting resin to curing agent includes a ratio of 100:25 or 4:1 by weight.  The paste composition is applied to surface and cured by heating to form a conductive film (par. 119-124).
Iseda et al does not teach that the composition includes a cellulose resin.
However, Iwai et al teaches a conductive silver paste composition comprising ethyl cellulose (par. 13).  The ethyl cellulose improves the printability of the paste (par. 14-15). The amount of cellulose in the paste is 1.2-3.5 % by weight (par. 18).
Iseda et al teaches that the conductive composition is applied by printing (par. 119-120).  Iwai et al teaches that ethyl cellulose is added to a conductive paste to improve the printability of the paste (par. 14-15).  A person of ordinary 
The conductive paste composition of Iseda in view of Iwai is capable of being applied to a substrate and calcined (cured) to form a conductive film having the size, shape, resistivity and peel strength recited in claim 1, because the paste composition of Iseda in view of Iwai contains all the ingredients and amounts thereof of the claimed composition.
Claims 1-5, 9, 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Suenaga et al (US 2009/0146117) in view of Iseda et al (US 2015/0252224) and Iwai et al (US 2018/0193913).
Suenaga et al teaches a silver paste comprising silver particles having a size of 0.05 to 10 µm (par. 54).  0.05 µm is 50 nm.  In an example, the silver particles have an average size of 600 nm (par. 124).  The silver paste further includes a mixture of large and small silver particles to improve packing density (par. 55).  Therefore, it would have been obvious to a person of ordinary skill in the art to include large silver particles of up to 10 µm in size to improve packing density.
The paste further comprises a binder resin (par. 99).  The binder resin includes epoxy resin and natural resins (par. 103).  
Regarding claim 12, Suenaga et al teaches that the silver particles may have any shape including a globular shape (par. 53).  In an example, the silver particles have a spherical shape (Fig. 1).
Suenaga et al in view of Iwai et al does not teach that the paste contains a thermosetting resin containing an oxirane ring and a curing agent for the resin.
However, Iseda et al teaches a conductive composition comprising metal nanoparticles, metal particles, thermosetting resin and curing agent (par. 25-26, 56, 60).  The metal nanoparticles have an average diameter of 1-800 nm (par. 48).  The metal particles have a diameter larger than that of the metal nanoparticles (par. 51).  The diameter of the metal particles is preferably 0.7-10 µm (par. 40).  The thermosetting resin includes bisphenol A epoxy resin (par. 69).  Bisphenol A epoxy contains an oxirane ring.  The curing agent includes imidazole, which is a five-membered aromatic ring containing nitrogen (par. 80).  The amount of curing agent is preferably 2-200 parts per 100 parts thermosetting resin (par. 82).  Therefore, the ratio of thermosetting resin to curing agent includes a ratio of 100:25 or 4:1 by weight.

A person of ordinary skill in the art would have been motivated by design need for a specific epoxy and curing agent to combine the epoxy and curing agent of Iseda et al with the paste composition of Suenaga in view of Iwai in order to obtain an epoxy binder for a conductive paste.
Suenaga et al in view of Iseda et al does not teach that the paste composition includes a cellulose resin.
However, Iwai et al teaches a conductive silver paste composition comprising ethyl cellulose (par. 13).  The ethyl cellulose improves the printability of the paste (par. 14-15). 
Suenaga et al teaches that the binder resins include natural resin (par. 103).  Cellulose is known to be a natural resin.  Suenaga et al further teaches that the paste is applied by printing (par. 108-109).  Iwai et al teaches that ethyl cellulose is added to a conductive paste to improve the printability of the paste (par. 14-15).  A person of ordinary skill in the art would have been motivated to combine the ethyl cellulose of Iwai et al with the paste composition of Suenaga in view of Iseda in order to obtain improved printability.
The conductive paste composition of Suenaga in view of Iseda and Iwai is capable of being applied to a substrate and calcined (baked or cured) to form a conductive film having the size, shape, resistivity and peel strength as recited in claim 1, because the paste composition of Suenaga in view of Iseda and Iwai contains all the ingredients and amounts thereof of the claimed composition.
Response to Arguments
The applicant argues that Iseda does not teach the claimed amount of resin and curing agent.  However, Iseda specifically teaches that the ratio of metal particles to resin component (resin plus curing agent) includes a ratio of 99:1, which 
The applicant argues that Iseda et al does not teach spherical metal particles in the claimed size range.  The examiner agrees.  Suenaga et al is relied upon herein for teaching spherical metal particles.
The applicant argues that the invention has an unexpected benefits of improved conductivity and excellent adhesion.  However, the examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention of conductive composition with the closest applied prior art.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  Even if, arguendo, the comparison had been done between the applicants’ invention and the closest applied prior art, the claims would not be deemed patentable over the references of record since they are not commensurate in scope with the probative value of data in the examples.  See In re Clemens, 206 USPQ 289 (CCPA 1980).
The applicant argues that the specific resistance and peel strength are properties of the claimed composition.  However, as explicitly stated in the claim, specific resistance and peel strength are properties of a conductor made by applying and calcining the claimed composition.  The conductive paste 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 16, 2022